Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10957801 (hereinafter Pat-801). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1. The claim 1 of Pat-801 discloses the claim 1.

Regarding claim 2. The claim 1 of Pat-801 discloses the claim 2.

Regarding claim 3. The claim 2 of Pat-801 discloses the claim 3.



Regarding claim 5. The claim 4 of Pat-801 discloses the claim 5.

Regarding claim 6. The claim 5 of Pat-801 discloses the claim 6.

Regarding claim 7. The claim 6 of Pat-801 discloses the claim 7. Although the claim 6 of Pat-801 slightly differs from the claim 7, they are not patentably distinct from each other.

Regarding claim 8. The claim 6 of Pat-801 discloses the claim 8.

Regarding claim 9. The claim 7 of Pat-801 discloses the claim 9.

Regarding claim 11. The claim 9 of Pat-801 discloses the claim 11.

Regarding claim 12. The claim 10 of Pat-801 discloses the claim 12.

Regarding claim 13. The claim 11 of Pat-801 discloses the claim 13.

Regarding claim 14. The claim 12 of Pat-801 discloses the claim 14.

Regarding claim 15. The claim 13 of Pat-801 discloses the claim 15.

Regarding claim 16. The claim 14 of Pat-801 discloses the claim 16.

Regarding claim 17. The claims 6 and 9 of Pat-801 discloses the claim 17.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the nonstatutory double patenting rejections indicated above. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second step of adding oxygen in a vicinity of a surface of the first insulating layer; a fifth step of performing plasma treatment in an atmosphere containing oxygen at a first temperature; a sixth step of performing plasma treatment in an atmosphere containing oxygen at a second temperature”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first insulating layer comprises a first region including a surface in contact with the semiconductor layer and a second region other than the first region, and the first region has a higher concentration of oxygen than the second region”.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826